Case 17-40120-rfn11 Doc 465 Filed 10/09/18                     Entered 10/09/18 08:40:23           Page 1 of 3




Raymond W. Battaglia
Texas Bar I.D. 01918055
rbattaglialaw@outlook.com
Law Offices of Ray Battaglia, PLLC
66 Granburg Circle
San Antonio, TX 78218
Telephone; (210) 601-9405

David A. Hall
Michigan Bar #P81426
halld@millei]ohnson.com
John T. Piggins
Michigan Bar #P34495
pigginsj@milleijohnson.com
Rachel L. Hihegonds
Michigan Bar #P67684
hillegondsr@millei]ohnson, com
PC Box 306
Grand Rapids, Michigan 49501-0306
Telephone: (616) 831-1700
Co-Counsel for Debtors

                           UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION


 IN RE:                                                              § Case No. 17-40120-rfn
                                                                     § Chapter 11
 ARABELLA EXPLORATION, LLC, a Texas
                                                                     § (Jointly Administered)
 limited liabilitj' corporation, et al.,
                                                                     § Honorable Russell F. Nelms
                           Debtors.'                                 § U.S. Bankruptcy Judge

         NOTICE OF WINNING BIDDERS AND RELATED SALE DOCUMENTS

                On February 2, 2017, Debtors filed a Motion, pursuant to Bankruptcy Code
Sections 105(a), 363, and 365, and Bankruptcy Rules 2002, 6004, and 6006, for Entry of an Order
(A) Approving Sale and Bidding Procedures in Connection with Sale of Assets of the Debtor,
(B) Authorizing the Sale of Assets Free and Clear of All Liens, Claims, Encumbrances, and Other
Interests, and (C) Grantins Related Relief ("Sale Motion""), seeking approval of certain procedures
for the sale of substantially all of Debtors' assets, and ultimately, approval of the sale of
substantially all of Debtors' assets (the "363 Sale"). The Sale Motion was approved on May 5,
2017 [Docket No. 195]. On July 3, 2018, Debtors filed a Motion to Amend Sale and Bidding
Procedures in Connection with the Sale of Assets of the Debtors and Granting Related Relief
C'Amended Sale Motion"), seeking approval of amended procedures for the 363 Sale. The
Amended Sale Motion was approved on July 31, 2018 [Docket No. 423] (the "Amended Sale
Order"). The Amended Sale Order established a deadline to submit bids for the Debtors' assets in
conjunction with the 363 Sale, the date for a sale auction, a deadline to object to the 363 Sale, and

^ This case is jointly administered with the case of Arabella Operating, LLC, Case No. 17-41479.




MJ DMS 30119423v3
Case 17-40120-rfn11 Doc 465 Filed 10/09/18           Entered 10/09/18 08:40:23        Page 2 of 3




a date for the hearing on approval ofthe 363 Sale (the "Sale Dates"!, On August 3, 2018, a notice
of the Sale Dates was served out by the Debtors which disclosed, among other things, Sale Dates
consistent with the Amended Sale Order. On September 6, 2018 the Debtors served out another
notice postponing the Sale Dates, and on October 4, 2018 the Debtors served out another notice
extending the deadline to object to the 363 Sale to 5:00 p.m. (Central time) on October 12, 2018.
The deadline for interested parties to submit bids to purchase the Debtors' assets has now passed,

PLEASE TAKE NOTICE that the winning bidders are Jagged Peak Energy LLC ("Jagged Peak"!
and Affirmed Resources Permian, LLC ("Affirmed"). The purchase and sale agreement for Jagged
Peak is attached as Exhibit A. The proposed sale order regarding the Jagged Peak transaction is
attached as Exhibit B. The purchase and sale agreement and proposed sale order for Affirmed
will be filed and noticed to required parties separately. The deadline to object to the 363 Sale,
including the transactions contemplated in Exhibits A through D, is 5:00 p.m. (Central time) on
October 12, 2018. The hearing on approval of the 363 Sale shall occur on October 16, 2018 at
2:00 p.m. (Central Time).

                                      MILLER JOHNSON
                                      Co-Counsel for Debtors

Dated: October 9, 2018                Bv   /s/ Rachel L. Hillegonds
                                          David A. Hall
                                          Michigan Bar #P81426
                                          halld@.mineriohnson.com
                                          John T. Piggins
                                          Michigan Bar #P34495
                                          pigginsi@.milleriohnson.com
                                          Rachel L. Hillegonds
                                          Michigan Bar #P67684
                                          hillegondsr@mil]eri ohnson. com
                                      Business Address:
                                              PC Box 306
                                              Grand Rapids, Michigan 49501-0306
                                      Telephone: (616) 831-1700

And
                                      LAW OFFICES OF RAY BATTAGLLL, PLLC
                                      Co-Counsel for Debtors
                                           Raymond W. Battaglia
                                           Texas Barl.D. 01918055
                                           rbattaglialaw@outlook.com
                                           66 Granburg Circle
                                           San Antonio, TX 78218
                                           Telephone: (210) 601-9405




                                                2
Case 17-40120-rfn11 Doc 465 Filed 10/09/18           Entered 10/09/18 08:40:23       Page 3 of 3




                                CERTIFICATE OF SERVICE

               I hereby certify that a true and correct copy of the foregoing document was served
on October 9, 2018, upon all parties registered to receive EOF filings in these bankruptcy cases.


                                         Lisa Peterson, Legal Administrative Assistant to
                                         David A. Hall (Michigan Bar #P81426)




                                                3
